COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-17-00371-CV


DENNIS PRICE, LATONIA YOUNG,                                      APPELLANTS
AND JOHN BURNEY

                                          V.

PAWNEE LEASING                                                       APPELLEE
CORPORATION
                                      ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-001706-1

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered Appellants’ “Agreed Motion to Dismiss.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by Appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: December 14, 2017




      1
       See Tex. R. App. P. 47.4.